IN THE UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT


                                         m 00-60812



                               CLAUDE RUFUS HUTCHINS,

                                                                   Petitioner,
                                           VERSUS

                       UNITED STATES PAROLE COMMISSION,

                                                                   Respondent.




                           Appeal from the Determination of the
                            United States Parole Commission
                                      m 02512-180

                                     November 19, 2001

Before BALDOCK, * SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM: **


       In this prisoner transfer treaty case, Hutchins appeals his release date

determination made by the United States Parole Commission pursuant to 18



       *
            Circuit Judge of the Tenth Circuit, sitting by designation.
       **
            Pursuant to 5 TH C IR . R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5 TH C IR . R. 47.5.4.
U.S.C. § 4106A(b)(1)(A). Hutchins claims that the Parole Commission

improperly considered Hutchins’ need for rehabilitation in setting his release date

in violation of 28 U.S.C. § 994(k) and 18 U.S.C. § 3582(a). We have reviewed

the briefs and applicable portions of the record and have heard the arguments of

counsel. We conclude that the United States Parole Commission committed no

reversible error.

      The judgment, accordingly, is AFFIRMED.




                                         2